DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08-23-2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Norman (2011/0010829) in view of Lincoln (5,033,118).

Regarding claim 1, Norman discloses a protective upper body garment system comprising:
a first sleeve, wherein said first sleeve comprises a first panel with an outward surface and inward surface, said first panel with a shoulder edge and a hand edge and 
a second sleeve, wherein said second sleeve comprises a second panel, said second panel with an outward surface and inward surface, said second panel with a shoulder edge and a hand edge and a front longitudinal edge and back longitudinal edges, said outward surface generally defined as having a hand end, middle surface, and shoulder end, and one or more second sleeve straps extending from the front longitudinal edge of the second panel (Figs i-2, member 62 on the night)
a back panel, said back panel comprising a back top edge, a back bottom edge, a back first underarm edge, and a back second underarm edge, wherein the top edge of said back panel connects the back longitudinal edge of the first sleeve and the back longitudinal edge of the second sleeve, wherein said back first underarm edge comprises a top portion, a middle portion, and a bottom portion, and said back second underarm edge comprises a top portion, a middle portion, and a bottom portion (Fig 2)
a first front body panel, said first front body panel comprising a first front shoulder edge, a first front top edge, a first panel bottom edge, and a first panel underarm edge, and a first panel closure edge, said first front panel attached at the first front shoulder edge to the front side of the first sleeve near the front longitudinal edge, said first panel underarm edge comprising a top portion, a middle portion and a bottom portion (Fig 1, member 70 on the left);
a second front body panel, said second front body panel comprising a second front shoulder edge, a second front top edge, a second panel bottom edge, and a second panel underarm edge, and a second panel closure edge, said second front panel attached al the second front shoulder edge to the front side of the second sleeve near the front longitudinal edge, said second panel underarm edge comprising a top portion, a middle portion, and a bottom portion (Fig 1, member 70 on the right)
wherein said top portion of the back first underarm edge at the back panel and said top portion of the first front panel underarm edge of the first front panel are connect together, said bottom portion of the back first underarm edge of the back panel and said bottom portion of the first front panel underarm edge of the first front panel are connected together, and said middle portion of the back first underarm edge of the back panel and the middle portion of the first front panel underarm edge of the first front panel are connected by horizontal strap (Figs 1-2, member 92 on the left), and
wherein said top portion of the back second underarm edge of the back panel and said top portion of the second front panel underarm edge of the second front panel are connected together, said bottom portion of the back second underarm edge of the back panel and said bottom portion of the second front panel underarm edge of the second front panel are connected together, and said middle portion of the back second underarm edge of the back panel and the middle portions of the second front panel underarm edge of the second front panel are connected by horizontal strap (Figs 7-2, member 92 on the right); and
wherein each of the one or more first sleeve strap can connect to the back longitudinal edge of the first sleeve and each of the one or more second sleeve can connect to the back longitudinal edge; and wherein the first front body panel and the second front body panel have one or more complementary attachment mechanisms near the closure edges of each (Figs 1-2).
Norman does not teaches the back connection is sewn. However, Norman discloses that another area connection could be stitched (para 0083); therefore, if would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to sew the panel together, as it is well-known in the art as a cheap and easy connection method. 
Norman also teaches that the fabric is used to an encasement (para 0090); therefore, if would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the fabric on every location which have panel in order to cover and protect these panels.
Norman does not teach there is more than one strap on each sleeve.
Lincoln teaches a garment having two or more straps on each sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add more strap, as taught by Lincoln, to Norman garment in order to have more secure between the front and back panels.
Regarding claim 6, the combined garment Norman-Lincoln discloses a flexible collar piece, said flexible collar piece wrapping around the neck of the wearer of said garment system, said flexible collar piece comprising an outward collar surface and an inward collar surface, said outward collar surface further comprising a first front outward surface, a back outward surface, and a second front outward surface all along the outward collar surface, with said inward surface facing the skin of the garment wearer's neck, and said flexible collar piece comprised of a bottom edge, a top edge, s first front edge, and a second front edge, said bottom edge of first front outward surface of the flexible collar piece sewn to the top edge of the first front panel and the shoulder edge of the first sleeve panel, said bottom edge of the back outward surface of the flexible collar piece is sewn to the top edge of said back panel, and bottom edge of said second front outward surface of the flexible collar piece is sewn to the shoulder edge of the second sleeve panel and the top edge of the second front panel (Norman, Figs 3-9).
Regarding claim 8, the combined garment Norman-Lincoln discloses a detachable collar, said detachable collar connecting to the first front tom edge of the first front body panel, the second front too edge of the second front body panel, and the too edge of the back pans! (Norman, Figs 3-9).
Regarding claim 14, the combined garment Norman-Lincoln discloses said collar is further comprised of a first cheek cover extending from the upper portion first front edge of the collar piece and a second cheek cover extending from the upper portion second front edge of the collar piece (fig 3, member 18).
Regarding claim 15, the combined garment Norman-Lincoln discloses said collar piece is further comprised of a first chin cover extending out from the upper portion of the first front edge but below the first cheek caver and of a second chin cover extending out from the upper portion of the second front edge but below the second cheek cover (fig 3, member 42).
Regarding claim 16, the combined garment Norman-Lincoln discloses said collar piece is further comprised of a firs ear cover extending from the top edge of the first front outward surface and the back outward surface, and a second ear cover extending from the top edge of the second front outward surface and the back outward surface, such ear covers positioned such that ii would cover the wearer's outer cars when the protective garment system is worn (fig 3, member 38).

Claims 3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (2011/0010829) and Lincoln (5,033,118) as applied to claim 1 above, and further in view of Zahler (2006/0236440).
Regarding claim 3, the combined garment Norman-Lincoln teaches all of the limitations of claim 3 except a first tubular fabric Inner sleeve permanently attached to the front longitudinal edge and the back longitudinal edge of the first fabric panel via a longitudinal seam and a second tubular fabric inner sleeve permanently attached to the front longitudinal edge and the back longitudinal edge of the second fabric panel via a longitudinal seam.
Zanler teaches a garment having a first tubular fabric inner sleeve permanently attached to the front longitudinal edge and the back longitudinal edge of the first fabric panel via a longitudinal seam and a second tubular fabric inner sleeve permanently attached to the front longitudinal edge and the back longitudinal edge of the second fabric panel via a longitudinal seam (Fig 8, member 3710, para 0027 and 6066).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add inner sleeves by sewing them, as taught by Zahler, to the garment of Norman in order to keep a user warm.
Regarding claims 9-11, the combined garment Norman-Lincoln teaches all of the limitations of claims 9-11 except complementary attachment mechanism of the first front body panel and the second front body panel near the closure edges of each are two or more complementary paired buttons and button holes, a zipper sewn along the closure edge of the first front body panel, the second front body panel, a two or more complementary paired male and female snaps.
Zahler teaches a garment having complementary attachment mechanism of the first front body panel and the second front body panel near the closure edges of each are two or more complementary paired buttons and button holes, a zipper sewn along the closure edge of the first front body panel, the second front body panel, or two or more complementary paired male and female snaps (Figs 1 and 7, para 0077).
It would have been obvious to one of ordinary Skill in the art before the effective filing date of the claim invention to use the complementary fastener such as button, Zipper, or snap, as taught by Zahler, to the Norman garment because they are well- known in the arias the cheap and easy method to connect two panel together.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (2011/0010829) and Lincoln (5,033,118) as applied to claim 6 above, and further in view of Lavin (2012/0210501).
Regarding claims 12-13, the combined garment Norman-Lincoln teaches all of the limitations of claims 12-13 except the height of said flexible collar piece from its top edge to tis bottom edge is between 8 and 15 inches or between 8 and 10 inches.
Lavin leaches a height of said flexible collar piece from its top edge to its bottom edge is between 8 and 15 inches or between 6 and 10 inches (fig 16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the collar height of Lavin for Norman collar, in order to reduce the wearer's risk of developing various types of skin damage.

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (2011/0010829) and Lincoln (5,033,118) as applied to claim 16 above, and further in view of Molina).
Regarding claims 17-22, the combined garment Norman-Lincoln teaches all of the limitations of claims 17-22 except a detachable top cap, wherein said top cap is comprised of is comprised of a top head covering, said top head covering comprised of a covering piece defining a front edge, a first side edge, a back edge, and a second back edge, one or more first cap attachment straps extending from the first side edge of the top head covering, which may be attached or detached from a location near the top edge of the first front outward surface of the collar piece (Figs 1-3, member 68), one or more second cap attachment straps extending from the second side edge of the top head covering, which may be attached or detached from a location near the top edge of the second front outward panel the collar piece, and a bill, said bill permanently sewn to the front edge of the top head covering (Figs 1-2, member 70); and a back cap attachment strap extending from the back edge of the top head covering, which may be attached or detached from a location near the top edge of back surface of the collar piece, wherein the ton edge of the back portion of the collar piece and the back edge of the top head covering do not overlap or join, and a back cap, wherein the back cap is comprised of a back head covering, said back head covering comprised of a cover piece defining a ion edge, a first side edge, a second side edge, and a back edge, one or more top attachment mechanisms along the top edge of the back head covering, wherein the top head covering is further comprised of a back cap attachment mechanism located near the back edge of the top head covering, said back attachment mechanism complementary to said tom attachment mechanism on the back head covering, wherein the top head covering can be attached to the back head covering using the top attachment mechanism and the back cap attachment mechanism; wherein said back head covering further comprising a back collar attachment mechanism located at or near the back edge of the back head covering, wherein said collar is further comprised of a back cap attachment mechanism located near the ton edge of the back outer surface, said back attachment mechanism complementary to said back collar attachment mechanism on the back head covering, wherein the collar can be attached to the back head covering using the top attachment mechanism of the back head covering and the back cap attachment mechanism of the collar piece (Figs 1-6), and the back head covering is permanently affixed to the back collar (Figs 1-6, member 64, cal. 2, lines 22-58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add a cap of Molina into the garment of Norman, in order to provide head protection for a user.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (2011/0010829) and Lincoln (5,033,118) as applied to claim 1 above, and further in view of B. Herzig (3,496,572).
Regarding claims 23-24, the combined garment Norman-Lincoln teaches all of the limitations of claims 23-24 except a thumb strap extending from the hand edge and sewn in two places to form a loop that the wearer can place a thumb through when wearing the garment and one or more finger straps extending from the hand edge and sewn in two places to farm one or more additional loop that the wearer can place a finger through.
Herzig teaches a garment having a thumb strap extending from the hand edge and sewn in two places to form a loop that the wearer can place a thumb through when wearing the garment and one or more finger strap extending from the hand edge and sewn in two places to farm one or more additional loop that the wearer can place a finger through (Fig 1, member 16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the thumb straps of Herzig to Norman garment, in order to prevent the sleeve coming backward.
Response to Arguments
Applicant’s arguments, dated 08-23-2021, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 08-23-2021, with respect to the claim objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 08-23-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 08-23-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that the prior art does not teach the limitations "back panel, first front body panel, and second front body panel are comprised of fabric". However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. 
Argument 2: applicant argues that Norman does not teach the front and back panels cannot make of fabric since is hard plastic. However, the examiner respectfully disagree since Norman teaches the use to fabric to make of encasement for the front and back foam panel; therefore, the front and back panels comprise fabric as claimed.
Argument 3: applicant argues that Norman also does not teach the cheek, chin, and ear covers. However, the examiner respectfully disagrees since the collar of Norman is clearly taught as analyzed above. Thus, It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (the collar uses to cover those areas) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Norman teaches a collar, as presently claimed, that would be capable of being used to cover the cheek, chin, and ear areas. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732